DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, and/or cooperative relationships, and/or method steps, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements, relationships, and/or steps included particular structural and/or functional language directed to: (claim 2) for clarity, it is suggested that “container with a preloaded mechanism having” be changed to –container with the lidded container having a preloaded mechanism, the preloaded mechanism having--; (claim 2) it is unclear how, and in 
Similar 112 issues as above are found throughout the reminding claims, particularly independent claim 12.

Information Disclosure Statement
The information disclosure statement filed 11/16/18 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holmes, US Patent 6,011,999, in view of Mernoe, US Patent Application Publication 2005/0160858 A1.
Regarding apparatus claim 12, Holmes provides disclosure for much of the claimed invention, including a lidded container with latch release mechanism with preloaded mechanism coupled to a body of the lidded container (as conventional), and a lid closing over the lidded container allowing for access to medication, as claimed.  However, Holmes does not have teaching of the preload mechanism coupled to the body of the lidded container through a memory alloy wire coupled to a capstan in contact with a rotating element having a pivot; and a biasing element having at least one end pinned relative to the pivot, the biasing element configured to provide a restoring force to the rotating element when the rotating element moves from a first position to a second position, and as claimed.  Mernoe does provide teaching for a shape memory alloy actuator structurally and functionally meeting these limitations (figures 1-7).  Mernoe provides the benefit of use of a shape memory alloy actuator in a container environment.  It would have been obvious at the time the invention was made for one having ordinary skill in the art to have modified the device of Holmes for the purpose of utilizing a shape memory alloy, such as the type disclosed in Mernoe, for the purpose of providing the benefit of use of a shape memory alloy actuator in a container environment.  
Regarding claim 13, a crystalline structure is essentially inherent to the device of Mernoe, since shape memory alloys are typically made of such materials, as well known in the art of memory alloy materials.
Regarding claim 14, the wire being configured to transmit a current and convert part of the current into heat as claimed is essentially inherent to the device of Mernoe, since shape memory alloys are typically made conduct and promote heating, as well known in the art of memory alloy materials.
Regarding claims 15-21, although each of the limitations of each of these claims may not be clearly disclosed by the resulting combination, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
In noting the above rejection of apparatus claims 12-21, the claimed method of claims 2-11 are obvious to the design and rejected similarly as above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675